Citation Nr: 1204641	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from July 1976 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office located in Winston-Salem, North Carolina (RO).


FINDING OF FACT

The Veteran's sleep apnea manifested during his active duty service.


CONCLUSION OF LAW

Sleep apnea was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from July 1976 to August 2005.  In July 2007, the Veteran submitted a claim of entitlement to service connection for sleep apnea.  The Veteran claimed that his current sleep apnea manifested during his active duty service.  After his claim was denied in December 2007, he perfected an appeal to the Board.  His claim has been certified to the Board for appellate review.

The Veteran submitted three statements after his claim was certified to the Board for appellate review.  With these statements, he submitted a contemporaneous waiver of RO review and, thus, the statements will be considered herein.  38 C.F.R. § 20.1304 (2011).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A longitudinal review of the Veteran's service treatment records did not reveal specific complaints of, treatment for, or a diagnosis of sleep apnea.  However, according to a January 20, 1998 treatment report, the Veteran complained of jaw pain in the area of his temporomandibular joint.  He reported that he was going through a divorce, which was causing increased stress.

Further, according to a form entitled "Initial Patient Questionnaire," dated on January 21, 1998, the Veteran indicated that was experiencing jaw pain.  Therein, he indicated that he did not sleep well at night.  He explained that he was often thinking about an upcoming divorce and an upcoming military assignment.  He also endorsed clenching or grinding his teeth.

Additionally, a February 25, 1998 dental treatment report demonstrated that the Veteran appeared tense, which the Veteran related to "sleeping problems."  He reported that he was faithfully wearing a prescribed dental apparatus at night that resulted in reduced temporomandibular joint pain.  A referral to assess the Veteran for a sleep disorder was contemplated.  The Veteran was prescribed Ambien, a medication used to treat insomnia.

According to post-service, private treatment reports, dated in and after February 2006, the Veteran's list of current "problems" included "sleep disorders."  These private treatment reports did not demonstrate complaints of sleeping difficulties, and did not include a specific diagnosis of sleep apnea or other sleep disorder.

An April 2007 private sleep study report demonstrated that the Veteran was referred for a nocturnal polysomnogram due to snoring, excessive daytime sleepiness, acting out dreams, restless sleep, and difficulty getting to sleep.  Based on the results of the sleep study, the impression was "moderately severe obstructive sleep apnea."

According to a May 2007 private sleep study report, the Veteran was referred for a continuous positive airway pressure (CPAP) titration study.  Use of the CPAP resulted in a "good reduction" of apneas, hypopneas, snoring, and hypoxemia.

A March 2008 letter from D.W.W., M.D., demonstrated that he evaluated the Veteran for his sleep apnea.  Dr. D.W.W. stated:

In the mid to late 1990's, [the Veteran] was stationed at Andrews Air Force Base, Washington, D.C. and was treated for temporal mandibular joint dysfunction, bruxism paroxysms[,] and inability to sleep well.  During that interval, he had significant snoring even to the point that eventually he could not sleep in the same room with his wife.  While at Andrews [Air Force Base], he was given a dental oral appliance with some subsequent improvement and placed on Ambien as a hypnotic agent.  This information was clearly documented in his dental record dated February 25, 1998.  This continued to be a significant problem with the associated symptoms of obstructive sleep apnea such as fatigue, excessive daytime sleepiness, nocturia and borderline hypertension until he was referred to the LaFayette Sleep Laboratory by a Pope Air Force Base Clinic on [April 11, 2007.].

Dr. D.W.W. then reviewed the findings from the April and May 2007 sleep studies before opining as follows:

Unfortunately, when [the Veteran] retired from the Air Force in 2005, his medical records did not reflect those factors mentioned in his dental record above.  To this examiner, it is clear that obstructive sleep apnea did not simply start its onset of symptoms overnight.  It probably occurred at least a decade ago.  Hence, I strongly support his contention that this condition existed while he was still on extended active duty and trust that you will review his records favorably.

In November 2010, the Veteran's former spouse submitted a statement in support of his claim.  Therein, she indicated that the Veteran had a "snoring problem" during their marriage, lasted from 1982 until 1999.

In November 2010 letter, L.H.C., an unspecified relative of the Veteran's, asserted that the Veteran snores.  L.H.C. asserted that he witnessed the Veteran snoring on April 19, 2006, while sharing a hotel room in Brooklyn, New York.  L.H.C. claimed that the Veteran snored "heavily" the entire night.

According to another November 2010 statement in support of the Veteran's claim, C.J.L. asserted that she and the Veteran served together at the 3rd Aerial Port Squadron at Pope Air Force Base, North Carolina in 2002.  During the time they served together, C.J.L. stated that she witnessed the Veteran falling asleep on numerous occasions.  She claimed that the veteran was "struggling throughout his day to fight an unwinnable battle."

In November 2011, the Veteran and his spouse testified at a Board hearing.  The Veteran testified that he was treated for symptoms of temporomandibular joint dysfunction in 1995, including sleeping difficulties.  The Veteran asserted that it was originally believed that grinding his teeth resulted in the sleep difficulties.  He was then prescribed a dental "brace" that was designed to prevent grinding.  Despite faithfully using the brace for two years, the Veteran stated that he chronically experienced sleeping difficulties.  He was then prescribed medication to help him sleep.  After he exhausted this prescription, the Veteran testified that he relied upon over-the-counter sleep aids.  He and his current spouse then testified that they were married in May 2003.  The Veteran's spouse testified that she witnessed him snoring badly and that he was "gasping for air" in and after 2003.  The Veteran then testified that he was referred to a specialist to ascertain the exact nature of his sleeping difficulties.  As a result of the April 2007 sleep study, a diagnosis of sleep apnea was rendered.

The evidence of record demonstrated that the Veteran was first provided a diagnosis of sleep apnea pursuant to the April 2007 sleep study, which was more than a year after his retirement from military service.  Throughout the pendency of this appeal, however, the Veteran asserted that his current sleep apnea manifested during his active duty service.  Specifically, the Veteran claimed that he began experiencing sleep difficulty as early as 1995, and that he chronically experienced sleep difficulties thereafter.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his assertion that he experienced sleep apnea in and after 1995.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469-70.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006). 

In essence, the Veteran asserted that he had experienced symptoms of sleep apnea in and after 1995.  Although his service treatment records did not specifically reflect complaints of excessive daytime sleepiness, snoring, or breathing difficulties during sleep, among other symptoms, his treatment records did demonstrate that he complained of sleeping problems.  Significantly, according to the February 25, 1998 dental treatment report, referral for a sleep disorder consultation was considered.  Instead, the Veteran was prescribed a medication designed to treat insomnia.  Further, although the Veteran's service treatment records did not demonstrate ongoing treatment for sleeping problems, the Veteran testified at the November 2011 Board hearing that he relied upon over-the-counter sleep aids once he had exhausted the prescription medication.  The Board finds that the Veteran's assertions of experiencing inservice sleep difficulty since 1995 to be competent evidence of ongoing, lay observable symptoms.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  The Board must now ascertain whether such assertions are credible.

In support of the Veteran's assertion that he experienced inservice symptoms of sleep apnea since 1995, his former spouse submitted a letter wherein she stated that the Veteran had a snoring problem throughout their marriage, which lasted from 1982 until 1999.  Moreover, a fellow service member asserted that she witnessed the Veteran battling to stay awake on numerous occasions during their active duty service together in 2002; the Veteran's current spouse testified that she witnessed the Veteran loudly snoring and gasping for air in and after 2003; and a family member asserted that he witnessed the Veteran heavily snoring in April 2006.  The Board finds that these statements are competent and credible evidence of observable symptoms.  Id.  Consequently, the Board finds that the Veteran's assertions to be credible evidence of experiencing ongoing sleeping difficulties since 1995.  Id.

Based on the Veteran's competent and credible assertions, Dr. D.W.W. opined in March 2008 that the Veteran's moderately severe obstructive sleep apnea manifested during his active duty service.  Specifically, the doctor stated that the Veteran's sleep apnea did not suddenly manifest after his retirement from the military, but, instead, began approximately one decade prior to the first diagnosis, marking sometime around 1997.  In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service medical evidence of record that disassociated the Veteran's current sleep apnea from his active duty service.  Indeed, the only competent etiological opinion of record was that of Dr. D.W.W., which supported the Veteran's claim.  

Accordingly, with application of the doctrine of reasonable doubt, the Board finds that the Veteran's current sleep apnea manifested during his active duty service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted for sleep apnea.  Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


